        Case 1:19-cv-03526-JEB Document 24 Filed 03/03/20 Page 1 of 16



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA



ANDREA YOUNG, et al. ,

             Plaintiffs,
                                          Civil Action No. 1:19-cv-3526 (JEB)
   v.


ALEX M. AZAR II, et al. ,

             Defendants.


             FEDERAL DEFENDANTS’ BRIEF IN RESPONSE TO THE
                     COURT’S JANUARY 14, 2020 ORDER




                                      1
              Case 1:19-cv-03526-JEB Document 24 Filed 03/03/20 Page 2 of 16



                                                  TABLE OF CONTENTS


INTRODUCTION ........................................................................................................................ 1

FACTUAL BACKGROUND ........................................................................................................ 3
            A. The Healthy Michigan Plan (“HMP”) ....................................................................................... 3
            B. Procedural History ....................................................................................................................... 5

ARGUMENT................................................................................................................................................... 8
    I.          The Federal Defendants Incorporate By Reference Arguments Presented In Their
                Prior Briefs In The Related Cases. .............................................................................................. 8
    II.         While The Secretary’s 2018 Approval Should Be Remanded To The Agency,
                HMP’s Components Other Than Work And Community Engagement Should
                Not Be Vacated. ............................................................................................................................. 8
    III.        In The Alternative, Consideration Of HMP’s Longstanding Components Should Be
                Stayed Pending Appellate Proceedings In Related Cases Vacated………………………12

CONCLUSION ............................................................................................................................ 13




                                                                              i
         Case 1:19-cv-03526-JEB Document 24 Filed 03/03/20 Page 3 of 16



                                        INTRODUCTION

       In Gresham v. Azar, 2020 WL 741278 (D.C. Cir. Feb. 14, 2020), the D.C. Circuit affirmed this

Court’s decision vacating Arkansas’s section 1115 Medicaid demonstration project. The D.C. Circuit’s

opinion did not reject any of the reasoning advanced in this Court’s earlier Gresham opinion. See 363

F. Supp. 3d 165 (D.D.C. 2019). Nor did it reject the reasoning of this Court’s opinion in Stewart v.

Azar, 366 F. Supp. 3d 125 (D.D.C. 2019).

       The federal defendants have already stated that, “under the reasoning of this Court’s decision

in Stewart v. Azar, 366 F. Supp. 3d 125 (D.D.C. 2019), as incorporated into Gresham v. Azar, 363 F.

Supp. 3d 165, 181 (D.D.C. 2019), the Secretary’s approval of the work and community engagement

component of the Healthy Michigan Plan (“HMP”) is not materially different from the approval of

the work and community engagement components challenged in Stewart and Gresham.” Notice By

Fed. Defs., ECF No. 16 at 2. While the federal defendants continue to disagree with this Court’s

decisions in Stewart and Gresham, they acknowledge that, under those decisions, HHS’ approval of

HMP’s work and community engagement component is unlawful.

       This leaves the question of remedy. Under the State’s implementation of HMP, beneficiaries

may have their coverage terminated due to noncompliance with the work and community engagement

requirement starting as early as June 1, 2020. In both Stewart (where similar consequences were set to

begin shortly) and Gresham (where such disenrollments had already begun), this Court vacated the

challenged programs as a whole. However, unlike Stewart and Gresham, here HMP’s active components

other than work and community engagement have been longstanding and will not directly result in any

beneficiary losing Medicaid coverage. While demonstrations must be judged as a whole, and courts

cannot refashion a demonstration approved by the Secretary, the Court possesses discretion to tailor

any remedy to the specific circumstances of the case before it. Thus, even conceding that this Court

must remand the demonstration approval back to the Secretary in light of its decisions in Stewart and

                                                  1
          Case 1:19-cv-03526-JEB Document 24 Filed 03/03/20 Page 4 of 16



Gresham, the appropriate remedy here is to avoid unnecessary disruption and allow HMP’s

longstanding components to continue during the remand.

        Indeed, like Indiana’s Medicaid demonstration in Rose v. Azar, Civ. No. 1:19-cv-2848 (D.D.C.),

HMP includes several enduring components, which CMS approved long before the 2018 approval

and which have been in place in Michigan—unchallenged—since 2014. These include premium and

copayment requirements; a Michigan Health Account, which tracks beneficiary contributions and how

they are spent; and a healthy behaviors component, which provides a way for beneficiaries to earn

reductions in their premiums and copayments through actions like obtaining vaccinations or

preventative screenings. Importantly, as originally approved, none of these components were

conditions of eligibility. A beneficiary’s failure to comply with them would not result in termination

of coverage. And while that latest approval has, for a subgroup of beneficiaries, made payment of

premiums and completion of either a survey about health risks or certain healthy behaviors conditions

of eligibility, Michigan’s governor has delayed implementation of those changes through October 1,

2020.

        As a result, if the community engagement component is vacated, Plaintiffs’ coverage will not

be conditioned on compliance with the remaining components until, at the earliest, October 1,

2020. And even then, only a subset of beneficiaries—those with incomes over 100% of the federal

poverty line (“FPL”) and who have been HMP beneficiaries for at least 48 cumulative months—would

have payment of premiums and the completion of either a survey or certain healthy behaviors become

conditions of eligibility.

        In short, there is no immediate need to vacate the remaining components of HMP. In fact,

doing so would upset the more than half-decade status quo in Michigan. Instead, while the Secretary’s

entire amendment and extension of HMP should be remanded to the agency, only the work and




                                                  2
            Case 1:19-cv-03526-JEB Document 24 Filed 03/03/20 Page 5 of 16



community engagement component should be subject to potential vacatur. The remaining

components of HMP, by contrast, should remain in effect.

        On remand, the Secretary would decide whether to re-approve HMP without community

engagement and without the changes related to premiums, the health risk survey, and healthy

behaviors that, as of now, are delayed until October 1, 2020. In other words, the Secretary on remand

would consider whether to re-approve the demonstration in such a way as to both preserve the status

quo and ensure that the demonstration’s impacts on coverage are consistent with advancing the

objectives of Medicaid—the latter of which this Court repeatedly has identified as the primary

consideration in evaluating Medicaid demonstration projects.

        Alternatively, the Court should simply stay its consideration of HMP’s remaining

components—those other than work and community engagement—pending appellate proceedings in

related cases. In Gresham, the Solicitor General is currently considering whether to seek further review,

and, in Philbrick, the D.C. Circuit has ordered the parties to file motions to govern further proceedings

by March 16, 2020. Consequently, this Court may yet receive further guidance from the D.C. Circuit

or Supreme Court before there is any immediate need to address the remaining components of HMP.

                                    FACTUAL BACKGROUND

        A. The Healthy Michigan Plan (“HMP”)

        In late 2013, the Centers for Medicare & Medicaid Services (“CMS”) approved a Section 1115

demonstration project in Michigan to accompany the State’s expansion of the Medicaid program to

cover the “new adult group.” 1 See AR 3934. That project, the Healthy Michigan Plan (“HMP”),

coupled Michigan’s provision of health care coverage for the new adult group with several features


        1
         The “new adult group” consists of adults aged between 19-64 whose household income is
no more than 133% of the federal poverty line, who are not also eligible for Medicare, and who do
not otherwise fall within one of the other eligibility groups listed in 42 U.S.C. § 1396a(a)(10)(A)(i). See
42 U.S.C. § 1396a(a)(10)(A)(i)(VIII) and 42 C.F.R. § 435.119.

                                                    3
           Case 1:19-cv-03526-JEB Document 24 Filed 03/03/20 Page 6 of 16



pertaining to this newly eligible population, including a monthly premium requirement for those with

incomes more than 100% of FPL; copayments; a “MI Health Account,” which allows beneficiaries to

track their premiums and copayments and how they are spent; and a healthy-behaviors incentive

program, which provides a mechanism for beneficiaries to earn reductions in premiums and

copayments by completing qualifying healthy behaviors, such as “annual preventive visits, receiving

appropriate vaccines, and a number of preventive screenings.” Approval Letter, AR 4–5. As initially

approved by CMS, none of these requirements were conditions of eligibility. See Letter from Marilyn

Tavenner to Stephen Fitton (Dec. 30, 2013), https://www.medicaid.gov/Medicaid-CHIP-Program-

Information/By-Topics/Waivers/1115/downloads/mi/Healthy-Michigan/mi-healthy-michigan-

cms-amend-appvl-12302013.pdf.

       In September 2018, Michigan submitted an application to extend HMP for five additional

years, with certain modifications. See AR 8101. In December 2018, CMS approved HMP’s extension

and modifications, effective January 1, 2020. 2 AR 2–18. In particular, the Secretary approved (1) a

requirement for certain beneficiaries to perform 80 hours per month of work and community

engagement; and (2) to make premium payments and completion of either a “Health Risk

Assessment” survey or certain healthy behaviors conditions of eligibility for a subgroup of

beneficiaries—members of the new adult group who had been HMP beneficiaries for 48 months and

whose income was above 100% of FPL. See AR 5–6; see also Special Terms and Conditions (“STCs”),

AR 33–37. However, Michigan’s governor subsequently delayed through October 1, 2020

implementation of the changes to the premiums and healthy behaviors requirement and the new health


       2
          CMS did not approve two components of Michigan’s 2018 application: demonstration
authority to impose (1) “a one year non-eligibility period on beneficiaries who are found to have
misrepresented their compliance with the community engagement requirement” and (2) “escalating
healthy behaviors as a condition of eligibility for beneficiaries with income above 100 percent of the
FPL through 133 percent of the FPL who have been enrolled in HMP for 48 or more cumulative
months.” AR 6.

                                                  4
          Case 1:19-cv-03526-JEB Document 24 Filed 03/03/20 Page 7 of 16



risk survey (for the population they affected). See Governor Signs Bill to Improve Compliance with Medicaid

Work Requirement, Delays Other Changes, Michigan Health and Hospital Association (Sept. 24, 2019),

https://mha.org/Newsroom/ID/2129/Governor-Signs-Bill-to-Improve-Compliance-with-

Medicaid-Work-Requirement-Delays-Other-Changes. Consequently, through at least October 1,

2020, the only component of HMP on which eligibility is conditioned for any beneficiary is the work

and community engagement requirement.

        The following groups are generally considered exempt from the work and community

engagement requirement: pregnant women, primary caregivers of a family member under six years of

age (limited to one caregiver per household), caretakers of a dependent with a disability who needs

full-time care (allowed for one enrollee per household if there is only one dependent with a disability

who meets the criteria specified above in the household); caretakers of an incapacitated individual

even if the incapacitated individual is not a dependent of the caretaker; beneficiaries considered

medically frail; beneficiaries currently receiving temporary or permanent long-term disability benefits

from a private insurer or from the government; beneficiaries diagnosed with an acute medical

condition that would prevent them from complying with the requirements; beneficiaries who have

been incarcerated within the last six months; beneficiaries currently receiving unemployment benefits

from the state; beneficiaries with a disability under the Americans with Disabilities Act, section 504 of

the Rehabilitation Act, or section 1557 of the ACA who is unable to meet the requirement due to a

disability; beneficiaries under 21 years of age who had previously been in foster care placement in this

state; and full-time students. AR 5; see also AR 40. Beneficiaries can re-enroll after demonstrating good

cause for prior noncompliance or completing 80 hours of work or community engagement in any

particular month. AR 5.

        B. Procedural History

        The Secretary’s approval of work and community engagement components as part of


                                                    5
          Case 1:19-cv-03526-JEB Document 24 Filed 03/03/20 Page 8 of 16



Medicaid demonstration projects has been the subject of prior litigation before this Court. This Court

has ruled on such approvals in Kentucky, Arkansas, and New Hampshire. See Stewart v. Azar, 366 F.

Supp. 3d 125 (D.D.C. 2019) (Stewart II); Gresham v. Azar, 363 F. Supp. 3d 165, 171 (D.D.C. 2019);

Philbrick v. Azar, 397 F. Supp. 3d 11 (D.D.C. 2019). In Kentucky, the first case of its kind, this Court

vacated and remanded the Secretary’s original approval of the State’s work and community

engagement requirements, in which the Secretary concluded that the requirements would further the

objectives of Medicaid because they were likely to improve beneficiary health outcomes. Stewart v.

Azar, 313 F. Supp. 3d 237, 266 (D.D.C. 2018) (Stewart I). On remand, the Secretary re-approved the

project on an additional basis, reasoning that Section 1115 provides authority for him to approve

projects that, like Kentucky’s, permit “states to maintain the long-term fiscal sustainability of their

Medicaid programs and to provide more medical services to more Medicaid beneficiaries.” Stewart II,

366 F. Supp. 3d at 134. The Court again concluded that the Secretary’s approval was arbitrary and

capricious and again vacated Kentucky’s project. Id. at134. It likewise vacated Arkansas’s and New

Hampshire’s projects. Gresham, 363 F. Supp. 3d 165; Philbrick, 397 F. Supp. 3d 11. The Government

appealed this Court’s rulings in all three cases.

        On November 22, 2019, Plaintiffs filed this lawsuit, challenging the Secretary’s 2018 extension

and amendment of the HMP project. See Compl., ECF No. 1. In particular, Plaintiffs challenge the

following aspects of the approval: (1) the work and community engagement component; (2) the

premium and cost-sharing requirements; and (3) the healthy behavior requirements. See Compl.

¶¶ 222–43. Plaintiffs also challenge the project as a whole, as well as a State Medicaid Director letter

that HHS issued in January 2018. Id. ¶¶ 208–21. And they assert a claim under the Take Care Clause.

Id. ¶¶ 244–61.

        This Court subsequently instructed the parties to indicate whether they believe that “the

approval of Michigan’s work and community engagement requirements is materially different from


                                                    6
           Case 1:19-cv-03526-JEB Document 24 Filed 03/03/20 Page 9 of 16



that of Kentucky’s or Arkansas’s” and whether “a D.C. Circuit merits affirmance in the Arkansas case

would necessarily bar the work and community engagement requirements here.” See Order, ECF No.

14. This Court further instructed that the federal defendants shall file any brief by February 25, 2020—

later extended to March 3, 2020—explaining why “the approval of Michigan’s work and community

engagement requirements is materially different” and/or why even if it is not different, “other

challenged components of the Healthy Michigan Plan should not be struck down in the event the

D.C. Circuit affirms this Court’s ruling on the Arkansas approval.” Id.

         The federal defendants thereafter notified this Court that, under the reasoning of this Court’s

decision in Stewart, as incorporated into Gresham, the Secretary’s approval of the work and community

engagement component of HMP is not materially different from the approval of the work and

community engagement components challenged in Stewart and Gresham. Fed. Defs.’ Notice, ECF 16.

         On February 14, 2020, the D.C. Circuit issued its opinion in Gresham v. Azar. 3 The court

affirmed this Court’s conclusion that the Secretary’s approval of Arkansas’s 2018 demonstration

project was arbitrary and capricious.

         On February 24, 2020, the Michigan Department of Health and Human Services (“Michigan”

or “the State”) filed a motion for partial summary judgment, arguing that the Secretary’s approval of

HMP’s work and community engagement requirement was unlawful, and requesting an expedited

ruling solely addressing that component. Intervenor’s Expedited Mot. for Partial Summ. J., ECF No.

22. The federal defendants stated that they would provide their position on Michigan’s motion in this

brief. Id. at 1 n.1.




3
 The federal defendants appealed this Court’s decision in Stewart around the same time as Gresham,
and the cases were consolidated. However, Kentucky terminated the challenged demonstration project
and moved for voluntary dismissal of its appeal, which the D.C. Circuit granted. See Gresham, 2020
WL 741278, at *1.
                                                   7
           Case 1:19-cv-03526-JEB Document 24 Filed 03/03/20 Page 10 of 16



                                             ARGUMENT

    I.       The Federal Defendants Incorporate By Reference Arguments Presented In
             Their Prior Briefs In The Related Cases.

          In accord with this Court’s direction not to brief arguments that previously have been raised

but rejected by the Court, the federal defendants incorporate here the arguments raised in their prior

briefs in related cases, including in Stewart, Gresham, and Philbrick. See Mem., Stewart ECF No. 107;

Reply, Stewart ECF No. 122; Mem., Gresham ECF No. 37-1; Reply, Gresham ECF No. 52; Mem.,

Philbrick ECF No. 30-1; Reply, Philbrick ECF No. 38. Those arguments include, among other things,

that the Secretary’s approvals of Section 1115 demonstration projects are unreviewable or, at most,

subject to highly deferential review; that promoting health and independence are permissible purposes

of Medicaid demonstration projects; that promoting the sustainability of a state’s Medicaid program

by transitioning beneficiaries to commercial coverage furthers the program’s ability to provide

coverage; that the Secretary is not required to attempt to quantify the expected results of a

demonstration before it has occurred; that beneficiaries only possess standing to challenge the project

components that directly injure them; and that any relief should be limited to only the plaintiffs before

the Court and only the project components that have injured those plaintiffs. The federal defendants

acknowledge that the Court has previously rejected these and the other arguments raised in prior

briefs, so the federal defendants note them here for purposes of preservation only.

    II.      While The Secretary’s 2018 Approval Should Be Remanded To The Agency, HMP’s
             Components Other Than Work And Community Engagement Should Not Be
             Vacated.

          As noted above, although the federal defendants disagree with this Court’s decisions in Stewart

and Gresham, they agree with Michigan that, under the reasoning of those decisions, HHS’s approval

of HMP’s work and community engagement requirement is unlawful. See MI’s Mot. for Partial S.J.,

ECF No. 22. As a result, the Secretary’s 2018 approval of HMP’s amendment and extension should



                                                    8
           Case 1:19-cv-03526-JEB Document 24 Filed 03/03/20 Page 11 of 16



be remanded to the agency. However, that remand should be accompanied, at most, by only a partial

vacatur.

        Partial vacatur of agency action is a commonly ordered remedy in this circuit. See, e.g., Sierra

Club v. Van Antwerp, 719 F. Supp. 2d 77, 79 (D.D.C. 2010) (“The Court finds that the appropriate

remedy is remand along with a partial vacatur.”). Such a remedy is particularly appropriate where only

part of an agency action is clearly deficient, and there are compelling reasons to keep other parts of

the action in effect during a remand. See S. Coast Air Quality Mgmt. Dist. v. E.P.A., 489 F.3d 1245, 1248

(D.C. Cir. 2007) (“[C]omplete vacatur of a partially valid rule would only serve to stall progress where

it is most needed.”).

        Here, in light of the fact that beneficiaries may lose coverage for noncompliance with

community engagement beginning June 1, 2020, the federal defendants acknowledge that, under the

reasoning of this Court’s prior decisions, HMP’s work and community engagement component may

be subject to vacatur. However, the same does not hold true for HMP’s other active components,

which are longstanding in the State of Michigan and do not directly result in any beneficiary losing

Medicaid coverage. Indeed, HMP’s premium and copayment requirements, its “MI Health Account”,

and its healthy-behaviors incentive program all have been in effect in Michigan since 2014. And

critically, for all of that time, they have not been conditions of eligibility—i.e., if a beneficiary fails to

comply with these components (such as by not paying required premiums), the beneficiary’s coverage

would not be subject to suspension. It was only in the Secretary’s 2018 approval that Michigan gained

the authority—for the subgroup of beneficiaries who have received coverage from HMP for at least

48 cumulative months and whose incomes are greater than 100 percent of FPL—to condition

eligibility on payment of premiums and completion of either a survey about health risks or certain

qualifying healthy behaviors. Yet the State has announced that those new changes related to premiums,

the health survey, and the healthy behaviors program have been delayed through October 1, 2020.


                                                      9
         Case 1:19-cv-03526-JEB Document 24 Filed 03/03/20 Page 12 of 16



Accordingly, through at least October 1, 2020, beneficiaries in Michigan will not have their Medicaid

coverage conditioned on any components other than community engagement. In other words, apart

from work and community engagement, there is no immediate cause to upset the status quo and vacate

the remaining, longstanding components of HMP.

        On remand, the Secretary would then consider whether to re-approve the demonstration

without work and community engagement and whether to make any changes, including to

demonstration components that experienced modifications in 2018 that are now delayed through

October 1, 2020. If the Secretary re-approves the demonstration without community engagement or

the 2018 modifications, plaintiffs can then decide whether they still desire to challenge HMP’s

longstanding components, despite the fact that they previously did not do so for the approximately

six years those components have been in effect. Alternatively, if the Secretary decides to re-approve

the demonstration without community engagement but with the 2018 modifications, likewise the

plaintiffs then can decide whether they still desire to press their challenge.

        In light of the above, a remedy of remand with partial vacatur is warranted. The approval’s

“deficiencies” could easily be cured on remand, and complete vacatur would result in highly

“disruptive consequences of an interim change that may itself be changed.” Allied–Signal, Inc. v. U.S.

Nuclear Regulatory Comm’n, 988 F.2d 146, 150–51 (D.C. Cir. 1993). To start with, this Court previously

has identified effects on coverage as the primary consideration in evaluating whether section 1115

Medicaid demonstration projects are likely to assist in promoting the objectives of Medicaid. See Stewart

II, 366 F. Supp. 3d at 139–40. If the Secretary re-approves Michigan’s demonstration without work

and community engagement and the 2018 modifications, the resulting demonstration would contain

no components on which coverage is conditioned. Thus, any “deficiencies” in the most recent

approval of HMP are not “serious” because they could be squarely addressed on remand by the

Secretary simply excluding the newly approved components on which plaintiffs focus. And although


                                                    10
         Case 1:19-cv-03526-JEB Document 24 Filed 03/03/20 Page 13 of 16



plaintiffs allege that many of HIP’s components are independently unlawful, see Compl. ¶¶ 222–243,

neither this Court nor the D.C. Circuit has addressed the merits of components like premiums, which

have been deployed in state demonstration projects across the country for years. Simply put, the

changes to HMP approved in 2018—including community engagement—should not be treated as a

hook to vacate longstanding components when the purpose of remand would be to consider whether

to re-approve the demonstration precisely without those 2018 changes.

        At the same time, if the Court were to vacate HMP as a whole, longstanding components

would lose effect while the Secretary considers whether to re-approve those exact components. This

could create serious confusion for beneficiaries and disruption for the State: for example, HMP’s

premium requirement would end, only to be potentially re-approved in short order in a different

version of the project, leaving beneficiaries and Medicaid administrative officials in Michigan

struggling to keep up with the shifting state of conditions on Medicaid coverage. See, e.g., Defs. of Wildlife

v. Jackson, 791 F.Supp.2d 96, 119 (D.D.C. 2011) (remanding deficient agency action without vacatur

because the action “at issue is in effect” and “vacatur would cause significant disruption”). Indeed,

the State has explained that in the event HMP is vacated in full, it would be forced to “develop[] a

new program to provide Medicaid benefits to over 650,000 individuals and otherwise manag[e] the

fall-out from the elimination of a program that has been in place for over five years.” MI’s Mot. to

Intervene, ECF No. 20.

        In sum, while all of HMP should be remanded to the agency in light of the reasoning in this

Court’s prior decisions, longstanding components other than work and community engagement




                                                     11
            Case 1:19-cv-03526-JEB Document 24 Filed 03/03/20 Page 14 of 16



should not be vacated. At most, this Court should order a partial vacatur, limited to work and

community engagement. 4

    III.      In The Alternative, Consideration Of HMP’s Longstanding Components Should
              Be Stayed Pending Appellate Proceedings In Related Cases.

           If the Court is not inclined to remand the Secretary’s approval of HMP with only a partial

vacatur, then it should vacate the work and community engagement component but stay its

consideration of other components pending further proceedings in the D.C. Circuit and, potentially,

the Supreme Court.

           This Court has the inherent authority to “control the disposition of the causes on its docket

with economy of time and effort for itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299

U.S. 248, 254 (1936). Pursuant to that authority, district courts routinely stay proceedings where

resolution of appellate proceedings in other matters may provide guidance to the district court in

deciding issues before it. See id. at 254; see, e.g., Fed. Home Loan Mortg. Corp. v. Kama, 2016 WL 922780,

at *8-*9 (D. Haw. Mar. 9, 2016) (granting stay where circuit court’s resolution of related cases “w[ould]

likely involve an analysis of” issues that would “provide further guidance” to the district court). Doing

so not only preserves resources for both the parties and the court, but also “reduce[s] the risk of

inconsistent rulings that the appellate court[] might then need to disentangle.” Washington v. Trump,

2017 WL 1050354, at *5 (W.D. Wash. Mar. 17, 2017) (citation omitted).

           In Gresham, the D.C. Circuit issued its decision on February 14, 2020, and the Solicitor General

is currently considering whether to seek further review. And in the appeal of Philbrick—which

previously was held in abeyance pending the decision in Gresham—the D.C. Circuit has ordered the




4
 If the Court is inclined to vacate more than just the work and community engagement component,
then, at most, it should vacate community engagement along with the 2018 modifications to HMP
that are delayed through October 1, 2020. In all events, the Court should leave in effect the currently
active components that predate the 2018 approval.
                                                     12
             Case 1:19-cv-03526-JEB Document 24 Filed 03/03/20 Page 15 of 16



parties to file motions to govern further proceedings by March 16, 2020. See Order, Philbrick v. Azar,

No. 19-5293 (D.C. Circuit February 14, 2020). In light of these circumstances, it is possible that this

Court may receive further appellate guidance before it faces any immediate need to address the

longstanding components of HMP. It would thus promote judicial economy to refrain from ruling on

the non-work and community engagement components of HMP at this time. And, as explained above,

no beneficiary in Michigan will have their Medicaid coverage conditioned on these remaining

components until, at the earliest, October 1, 2020—and only then for a subgroup of beneficiaries.

Given these circumstances, the Court should preserve the status quo by holding in abeyance its

consideration of HMP’s longstanding components pending further proceedings in Gresham and

Philbrick.

                                          CONCLUSION

        While the federal defendants concede that the Secretary’s approval should be remanded to the

agency under this Court’s prior decisions, such remand should be accompanied by, at most, a partial

vacatur encompassing only the work and community engagement component. In the alternative, this

Court should stay its consideration of longstanding components other than work and community

engagement pending any future appellate proceedings in Gresham and Philbrick.



Dated: March 3, 2020                           JOSEPH H. HUNT
                                               Assistant Attorney General

                                               DAVID M. MORRELL
                                               Deputy Assistant Attorney General

                                               MICHELLE BENNETT
                                               Assistant Branch Director

                                               /s/ Matthew Skurnik
                                               MATTHEW SKURNIK (NY 5553896)
                                               VINITA B. ANDRAPALLIYAL
                                               Trial Attorney
                                               United States Department of Justice
                                                  13
Case 1:19-cv-03526-JEB Document 24 Filed 03/03/20 Page 16 of 16



                            Civil Division, Federal Programs Branch
                            1100 L Street, N.W.
                            Washington, DC 20005
                            Tel: (202) 616-8188
                            Email: Matthew.Skurnik@usdoj.gov

                            Counsel for the Federal Defendants




                              14
